Fourth Court of Appeals
                               San Antonio, Texas
                                    October 25, 2019

                                  No. 04-19-00728-CV

                                    Gary DANIELS,
                                       Appellant

                                            v.

                                   Alissa DANIELS,
                                        Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-20628
                      Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Emergency Stay is hereby DENIED.



                                                 ________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2019.



                                                 ___________________________________
                                                 LUZ ESTRADA,
                                                 Chief Deputy Clerk